Evans, Judge,
dissenting. The present suit is by Joe Cox against Travelers Insurance Company based on the alleged oral contract and agreement, and prays recovery for the balance promised in the sale of an automobile, loss of earnings, and expense of litigation. Travelers Insurance Company answered, denying any agreement to settle the claim, and alleged further, inter alia, that Cox had filed suit against its insureds, wherein he sought damages resulting from the collision, which, after trial, was adjudicated against the plaintiff, and, consequently, he has no valid legal claim against defendant in this action. Thereafter a motion for summary judgment was filed by the defendant, based upon an affidavit of the agent, the depositions of the plaintiff and of defendant’s sales agent, and a certified copy of the pleadings in the case of Joe H. Cox v. Johnny D. Scoggins and Mildred A. Scoggins, who were the insureds under defendant’s policy. The sole question appears to be whether the failure of the plaintiff to prevail in his tort action against the Scoggins would void the alleged contract, if any, in this instance.
The essential element claimed by defendant to defeat a recovery by the plaintiff is the suit in tort against its insureds for damages arising from the collision between them. All questions between parties once and finally settled by a solemn decree must be considered as an end to the litigation, and the same cannot be re-liti*340gated in other actions, directly or indirectly. Lankford v. Holton, 196 Ga. 631 (27 SE2d 310) and cases cited at page 632. Further, a position taken in a former action or judicial proceeding generally estops a party to make an inconsistent claim or to take a conflicting position in a subsequent action or judicial proceeding, to the prejudice of the adverse party. See Ellis v. Ellis, 161 Ga. 360 (2) (130 SE 681). But such is not the case here where the tort case was between the plaintiff and the defendant’s insureds, whereas now he is suing on a promise to pay by the defendant and partial performance on his part since he had sold his car on the strength of the agreement. These are not the same parties or subject matter involved in the tort action. In Klag v. Home Ins. Co., 116 Ga. App. 678 (158 SE2d 444) it has been held that upon a breach of a liability claim settlement a complaint may be maintained under the contract rights therein pleaded. While under the policy the. insurer had agreed to indemnify the insureds in the event the plaintiff had succeeded in his tort action, yet the plaintiff is not barred here in his suit on a separate contract with the defendant insurance company. The alleged promise of the defendant could not have been adjudicated in the claim or counterclaim involved in the tort suit.
Summary judgment proceeding is a vital procedural device for the prompt disposition of actions in which there is no genuine issue as to any material fact. However, it appears here that the motion for same failed to exclude every essential issue of fact since jury questions remain. See Wood v. Brunswick Pulp &c. Co., 119 Ga. App. 880 (169 SE2d 403); Ginn v. Morgan, 225 Ga. 192, 194 (167 SE2d 393).
In my opinion the court did not err in denying the motion for summary judgment, hence I would affirm.